Title: To Thomas Jefferson from Constantine S. Rafinesque, 23 July 1804
From: Rafinesque, Constantine S.
To: Jefferson, Thomas


               
                  
                     Sir.
                  
                  Washington 23rd July 1804
               
               An excursion of a few days, I took into Virginia the day after having had the honor of being presented to you, prevented me from calling again upon you before this day; when I heard you had departed for Monticello I therefore take the liberty of adressing you this Letter for the purpose of conveying you, at least, a small parcell of the seeds of the Jeffersonia binata, I intended to have presented you with, at my second interview, together with one dry capsul of the plant for a specimen of its fruit.
               Wishing they may grow with you, I remain with the sincerest esteem—Sir Your most obedt Servt.
               
                  
                     C. S. Rafinesque
                  
               
               
                  The Jeffersonia binata was called formerly Podophyllum diphyllum by Linneus and was quite lately named J. bartoni by Michaux (in his flora boreali-Americana) but Dr Barton’s name being the best suited is to be retained—
                  I am collecting materials and informations for a compleat flora of the middle atlantic States, my interview with you having been so short, I have been prevented from asking you if it was in your power to add any of either to my already extensive stock of them; any thing new in that way and in whatever relates in the least to native plants would be gratefully received and acknowledged by Yr anew Obt. St.
               
            